FILE COPY




                                   No. 07-15-00297-CV


Dimock Operating Company, and Joe            §     From the 46th District Court
W. Dimock, d/b/a Dimock Petroleum                    of Hardeman County
 Appellants                                  §
                                                   December 15, 2015
v.                                           §
                                                   Opinion by Justice Hancock
Sutherland Energy Co., LLC                   §
 Appellee
                                   J U D G M E N T

       Pursuant to the opinion of the Court dated December 15, 2015, it is ordered,

adjudged and decreed that this appeal is dismissed.

       It is further ordered that appellants pay all costs in this behalf expended for which

let execution issue.

       It is further ordered that this decision be certified below for observance.

                                           oOo